DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodgson et al (US 10,287,955).
Regarding claim 1, Hodgson discloses an operating fluid tank for a motor vehicle (Fig. 1, shown), in particular for storing an aqueous additive (¶ [0010], the tank contains a solution with water), with a tank wall made of thermoplastic material (¶ [0010], the tank being produced from a plastic material), wherein the tank wall comprises a top, a bottom and side walls, (Fig. 1, shown tank) the tank wall delimits a tank volume, wherein the tank volume has a height, a depth and a width, (Fig. 1, shown, further being inherent properties of any holding device/object with an internal volume) with at least one electrically operated heating device 13 31 which comprises one or more heating bodies (Fig. 1 and 2, ¶ [0063], the device containing a heating element 13 31), wherein the heating body 13 31 is inserted in an 
Regarding claim 2, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the heating body is arranged with respect to the tank volume such that it is not in direct contact with a medium located within the tank volume (Fig. 2, shown heat distributing structure 31 and element 13 are sheathed such that they do not make direct contact with the fluid volume). 
Regarding claim 3, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the heating body is inserted from the outside in a depression, a recess or an opening in the bottom of the tank wall (Fig. 2, shown device is inserted from the bottom side 44 of the tank). 
Regarding claim 4, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the tank wall has at least one pocket which is accessible from the outside and, within the tank volume, forms at least one wall extending over at least one third of the height of the tank volume, and in that the pocket accommodates at least one heating body inserted from the outside (Fig. 1 and 2, the tank has a pocket 5 in which the body 13 31 is inserted and extends over a third of the tank height and is accessible from the bottom outside). 
Regarding claim 5, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the heating body is inserted from the outside in a stiffening element extending between the bottom and the 
Regarding claim 6, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the heating body is formed as a plastic-sheathed heating cartridge which passes through the bottom of the tank wall and extends into the tank volume, and is welded to the tank wall (Fig 1 and 2, the chamber walls 7 are plastic and “sheathe” the heating cartridge 13 and 31). 
Regarding claims 7, 8, and 11, Hodgson discloses the operating fluid tank as claimed in claim 1, wherein the heating body is formed as a thermally conductive contact with at least one resistance heating element or is selected from a group of heating elements comprising polymer-bonded resistance heating elements, PTC polymers (PPTC), pasty or gel-like PTC polymers, ceramic PTC and plastic-encased or plastic- encapsulated or plastic-sheathed ceramic PTC (¶ [0025], the heating element is a PTC heater or electric heating wire/line type (i.e. resistance heater)).
Regarding claim 9, Hodgson discloses the operating fluid tank as claimed in claim 8, wherein the metal heat-conductive element is sheathed and/or encapsulated with thermoplastic material (Fig. 2 and ¶ [0072] the chamber wall 7 encapsulating the heating elements and hood 8 are of the same plastic material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson.
Regarding claim 10, Hodgson discloses the operating fluid tank as claimed in claim 9, but fails to disclose wherein the metal heat-conductive element is enclosed by the thermoplastic material of the tank wall. 
Hodgson for its part discloses the element 13 31 being encapsulated by a plastic chamber wall 7 (¶ [0072]) wherein the tank 3 is also produced from plastic (¶ [0010]), but fails to specify the two structures being the same plastic. 
However, this is a product-by-process claim limitation and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, while the specific plastics are not disclosed, the two are produced at the same time and both specified to be of a plastic, therefore the specific plastic is immaterial and would not alter the functionality in any way, thus the claim remains rejected.
Further, and for the sake of argument, it would have been obvious to one having ordinary skill in the art at the time the invention was made to produce the plastics from the same material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case particularly the plastics are going to be adhered to one another and producing them from the same plastic would expedite this process with known results from routine experimentation. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (US 2008/0256937) discloses a fluid heating device for a vehicle additive (Abstract) which contains a heating element inserted externally which extends through more than one third of the tank height while making no contact with the fluid therein (Fig. 3, shown). Hodgson et al (US 2013/0025269) discloses a liquid providing device for a vehicle (Abstract) which includes a heater 27 which is inserted through the bottom of the tank (Fig. 1, shown).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN A LATHERS/Primary Examiner, Art Unit 3747